Sutton, J.
1. “In a civil cause the party shall, on or before the filing of the bill of exceptions, pay all costs, and . . give bond with good security, payable to the opposite party, and conditioned for the payment of the eventual condemnation money and all subsequent costs, which bond shall be attested and approved by the said clerk. If such bond is filed, and all costs there accrued paid, subsequently to the filing of the bill of exceptions, provided the same is done'within ten days after such bill of exceptions is filed, further proceedings under the judgment shall be stayed until a decision is had upon the.bill of exceptions.” Civil Code (1910), § 6165; Ga. L. 1917, p. 63. These provisions are mandatory; and before a party can obtain a supersedeas of the order or judgment complained of in the bill of exceptions, all accrued costs must-be paid and such bond given, or a proper pauper affidavit filed. Harris v. Barfield Music House, 147 Ga. 321 (93 S. E. 876); Harris v. Atlanta Northern Railway Co., 144 Ga. 701 (87 S. E. 1041); Johnson v. Pinkston, 12 Ga. App. 585 (77 S. E. 1075).
2. There being no proper supersedeas of the judgment dismissing the- defendant’s cross-action, the pendency of the writ of error in the Supreme Court was no obstacle to proceeding -in the trial court with all interlocutory or ancillary matters in all respects as if no writ of error liad been sued out. Ryan v. Kingshery, 88 Ga. 361 (14 S. E. 596); Spooner v. Coachman, 18 Ga. App. 705 (90 S. E. 373); Perkins v. Rowland, 69 Ga. 661; Truluck, v. Peeples, 1 Ga. 1; Parker-Hensel Engineering Co. v.
*8Decided October 14, 1933.
Rehearing denied December 1, 1933.
Schuler, 133 Ga. 696 (66 S. E. 800). It follows that the trial court properly rendered judgment in favor of the plaintiff’s assignee.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Sam E. & K. R. Murrell, G. B. Walker, for plaintiff in error.
R. B. Lambert, Estes Doremus, Dorsey & Shelton, Balph H. Pharr, Spalding, MacDougald & Sibley, contra.